Exhibit 10.1

 

Execution Copy

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”), dated effective as of
August 18, 2016 (the “Effective Date”), is made by and between Liberty Media
Corporation, a Delaware corporation (the “Company”), and Richard Baer (the
“Executive”).

In consideration of the premises and mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
mutually acknowledged, Employer and the Executive agree as follows:

1. Definitions.

(a) “Applicable Companies” means Employer, Liberty Interactive, Liberty
Broadband, Liberty TripAdvisor Holdings, and any other Person (other than Starz)
to which Executive is then providing services at the direction of Employer as
contemplated by Section 3.1(b), as well as their respective Subsidiaries.

(b) “Board” means the Board of Directors of Employer.

(c) “Cause” means:  (i) the Executive’s willful failure to follow the lawful
instructions of the Board, Employer’s chief executive officer, or the board of
directors or chief executive officer of another Applicable Company for which the
Executive is then serving as Chief Legal Officer; (ii) the commission by the
Executive of any fraud, misappropriation or other serious misconduct in relation
to Employer, another Applicable Company or a Subsidiary of an Applicable
Company; (iii) the Executive’s conviction of, or plea of guilty or nolo
contendere to, a felony; or (iv) the Executive’s failure to comply in any
material respect with this Agreement or any other agreement between the
Executive, on the one hand, and the Employer or another Applicable Company or a
Subsidiary of an Applicable Company, on the other.  Notwithstanding anything
contained herein to the contrary, the Executive’s employment with Employer may
not be terminated for Cause pursuant to clause (i), (ii) or (iv) above unless
(A) the decision is made by a majority of the Board at a Board meeting where the
Executive had an opportunity to be heard; (B) Employer provides the Executive
with written notice of the Board’s decision to terminate the Executive’s
employment for Cause specifying the particular act(s) or failure(s) to act
serving as the basis for such decision; and (C) if such act or failure to act is
determined by the Board to be capable of being cured, the Executive fails to
cure any such act or failure to act to the reasonable satisfaction of the Board
within ten days after such notice.

For purposes of this Agreement, no act or failure to act, on the part of the
Executive, will be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
Executive’s action or omission was legal, proper, and in the best interests of
Employer or another Applicable Company, as applicable.  Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or the board of directors of an Applicable Company or based upon the
advice of counsel (which counsel is a licensed attorney or firm of attorneys
other than the Executive) for Employer or another Applicable Company will be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of Employer or such other Applicable
Company.



 

 

--------------------------------------------------------------------------------

 

 

(d) “Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee Certification Date” has the meaning specified in Section 5.3(c).

(g)  “Disability” means (i) the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 6 months; or (ii) the Executive’s
eligibility to receive, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 6 months, income replacement
benefits for a period of at least three months under the Employer’s accident or
health plan.

(h) “Employer” means the Company or such other entity to which this Agreement is
hereafter assigned in accordance with Section 7.

(i) “Existing Employment Agreement” has the meaning specified in Section 2.1.

(j) “Good Reason” means the occurrence of any of the following events:

(i) the failure of Employer to appoint the Executive as, or to permit him to
remain as, Chief Legal Officer of Employer, if that failure is not cured within
30 days after written notice;

(ii) the assignment by Employer to the Executive of duties materially
inconsistent with his status as Chief Legal Officer of a publicly-traded company
or any material diminution in the Executive’s duties and/or responsibilities or
reporting obligations to Employer, or his titles or authority with respect to
Employer, if that inconsistency or diminution is not cured within 30 days after
written notice;

(iii) a material reduction by Employer of the Executive’s Base Salary or Target
Bonus Opportunity (as defined below in Section 4.2);

(iv) Employer’s failure to provide any payments or employee benefits required to
be provided to the Executive under this Agreement and continuation of that
failure for 30 days after written notice;

(v) any material breach of this Agreement or any other material agreement
between the Executive, on the one hand, and Employer or any Subsidiary of
Employer, on the other, by Employer or such Subsidiary, if not cured within 30
days after written notice;



 2

 

 

--------------------------------------------------------------------------------

 

 

(vi) the failure of Employer to grant to the Executive all or any part of the
target Performance RSU grant specified in Section 4.8; and/or

(vii) a failure of Employer to have any successor to Employer assume in writing
Employer’s obligations under the Agreement, if not cured within 30 days after
written notice.

Notwithstanding the foregoing, Good Reason will not be deemed to exist unless
the Executive gives Employer notice within 60 days after the occurrence of the
event which the Executive believes constitutes the basis for Good Reason,
specifying the particular act or failure to act which the Executive believes
constitutes the basis for Good Reason.  For the avoidance of doubt, the
termination by Employer or another Applicable Company of the Executive’s
employment with, provision of services to, or status as the Chief Legal Officer
of an Applicable Company other than Employer does not constitute “Good Reason”
within the meaning of this Agreement for the Executive to terminate his
employment with Employer.  In addition, “Good Reason” for the Executive to
terminate his employment with Employer shall not exist if the Company removes
the Executive from the position of Chief Legal Officer of the Company but
immediately following such removal the Executive continues to be employed as the
Chief Legal Officer of Liberty Interactive and Liberty Interactive has assumed
the Company’s obligations under this Agreement and has become the Employer under
this Agreement.  The Executive and Employer agree that Employer’s actions or
inactions described in clauses (i) through (iv), (vi) and (vii) above will
constitute a material breach of this Agreement; provided, that the Executive’s
sole remedy in respect of any such breach shall be to terminate this Agreement
for Good Reason pursuant to Section 5.3.

(k) “Liberty Broadband” means Liberty Broadband Corporation, a Delaware
corporation.

(l) “Liberty Interactive” means Liberty Interactive Corporation, a Delaware
corporation.

(m) “Liberty TripAdvisor Holdings” means Liberty TripAdvisor Holdings, Inc., a
Delaware corporation.

(n) “Multi-Year Options” has the meaning specified in Section 4.7.

(o) “New Employment Start Date” means January 1, 2017.

(p) “Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

(q) “Performance RSUs” has the meaning specified in Section 4.8.

(r) “Protected Termination” has the meaning specified in Section 5.3(a).



 3

 

 

--------------------------------------------------------------------------------

 

 

(s) “Separation” means the Executive’s “separation from service” from Employer
as defined in Treasury Regulation Section 1.409A-1(h).

(t) “Severance Payment” means the applicable lump sum cash payment payable to
the Executive pursuant to Section 5.1(a)(iv),  Section 5.2(a)(iii), or Section
5.3(a)(iii) through (v), as applicable.

(u) “Standard Entitlements” has the meaning specified in Section 5.1(a).

(v) “Subsidiary” has the meaning specified in the Company’s 2013 Incentive Plan
(As Amended and Restated March 31,2015).

2. Employment Period. 

2.1 Existing Employment Agreement.  The Company and the Executive are party to
an Executive Employment Agreement dated effective as of October 31, 2012 (the
“Existing Employment Agreement”), which will continue to govern the terms of the
Executive’s employment with Employer until the New Employment Start
Date.  Notwithstanding anything to the contrary in the Existing Employment
Agreement (including Section 9(i)), if the Executive’s employment is terminated
pursuant to Section 5(c) of the Existing Employment Agreement at any time prior
to the New Employment Start Date, the Executive will be entitled to the
Severance Payment (as defined in the Existing Employment Agreement) and other
severance benefits specified in Section 5(c) of the Existing Employment
Agreement, subject to satisfaction of the release condition set forth in Section
5(j) of the Existing Employment Agreement. 

2.2 Employment Period.  The employment term of this Agreement is effective, and
Employer will employ the Executive and the Executive accepts such employment for
the period beginning on the New Employment Start Date and, unless earlier
terminated upon the Executive’s Separation, ending at the Close of Business on
December 31, 2020 (the “Employment Period”).  If the Executive’s employment with
the Company is terminated for any reason prior to the New Employment Start Date,
this Agreement will automatically terminate and be of no effect  as of the date
of such termination of the Executive’s employment; provided that Section 2.1
shall survive any such termination.

3. Title, Position and Duties. 

3.1 Title and Reporting. 

(a) During the Employment Period, the Executive will be employed as the Chief
Legal Officer of Employer, and he will report directly to Employer’s Chief
Executive Officer. 

(b) The Company is party to a Services Agreement with each of Liberty
Interactive, Liberty Broadband and Liberty TripAdvisor Holdings, pursuant to
which the Company provides legal services to such entities and their respective
Subsidiaries.  The scope of Executive’s duties as of the New Employment Start
Date include that Executive will also be an employee of Liberty Interactive and
will serve as Chief Legal Officer of each of Liberty

 4

 

 

--------------------------------------------------------------------------------

 

 

Interactive, Liberty Broadband and Liberty TripAdvisor Holdings and such other
entities as Employer may request from time to time.  The Executive will also
provide legal services to Starz, a Delaware corporation, and any other entities,
to the extent directed to do so by Employer from time to time.

3.2 Duties.  The Executive will perform such duties during the Employment Period
as are consistent with his title and position as Chief Legal Officer of a
publicly-traded company, and with the additional duties specified in Section
3.1(b).

3.3 Time and Effort.  The Executive will devote his efforts and abilities, and
substantially all his business time, to the performance of his duties to
Employer and the other Applicable Companies; provided that he will, to the
extent the same does not substantially conflict or interfere with the
performance of his duties hereunder, be permitted to: (i) serve on corporate and
civic boards and committees; (ii) deliver lectures, fulfill speaking engagements
or teach at educational institutions; (iii) manage personal and family
investments, and (iv) serve as a consultant to outside entities after obtaining
the written consent of the Chief Executive Officer of Employer to such
engagement, which shall be given in the Chief Executive Officer’s sole
discretion and which consent may be withdrawn upon reasonable notice to the
Executive.

4. Salary, Bonus, Benefits, Expenses and Equity Grants. 

4.1 Salary.  For all services that Executive renders to, or at the direction of,
Employer pursuant to this Agreement, including in respect of the other
Applicable Companies, the Executive’s initial base salary is $901,000 per annum
during the Employment Period (the “Base Salary”).  The Base Salary may, at the
Company’s discretion, be adjusted from time to time.  The term “Base Salary” as
used in this Agreement will refer to the Base Salary as it may be so adjusted. 

4.2 Bonus.  For calendar year 2017 and each subsequent calendar year during the
Employment Period, the Executive will be eligible to receive a target cash bonus
of 100% of the Executive’s Base Salary for such year (the “Target Bonus
Opportunity”); provided, that in no event will the aggregate bonus paid to the
Executive for any year (the “Bonus”) exceed two times the Executive’s Base
Salary for such year.  Any target bonus opportunity which the Executive is
eligible to receive from an Applicable Company other than Employer for any
calendar year during the Employment Period will reduce the amount of the Target
Bonus Opportunity that the Executive is eligible to receive from Employer under
this Section 4.2 for such year.   The Bonus, if any, payable with respect to
services performed in any calendar year will be paid prior to March 15th of the
year following the year to which such service relates.  The Executive
acknowledges that payment of any Bonus to the Executive is discretionary and may
be made subject to the achievement of one or more performance objectives (which
may include negative discretion criteria).

4.3 Benefits.  During the Employment Period, the Executive, and his dependents,
if applicable, will be entitled to participate in and be covered on the same
basis as other senior executives of Employer, under all employee benefit plans
and programs of Employer, including without limitation vacation, retirement,
health insurance and life insurance.



 5

 

 

--------------------------------------------------------------------------------

 

 

4.4 Vacation.  During the Employment Period, the Executive will be entitled to
paid vacation and/or paid time off in accordance with the plans, policies,
programs and practices of Employer provided generally to other senior executives
of Employer.

4.5 Perquisites.   During the Employment Period, Employer will provide the
Executive with those perquisites and other personal benefits provided by
Employer from time to time to its other senior executive officers during the
Employment Period.

4.6 Business Expenses.  The Company will promptly pay or reimburse the Executive
for reasonable expenses incurred in connection with the Executive’s employment
in accordance with Employer’s standard policies and practices as in effect from
time to time.

4.7 Upfront Equity Awards.  As part of the consideration for the Executive’s
services to be provided pursuant to this Agreement, the Company and Liberty
Interactive, as applicable, have approved the grant to the Executive of the
following equity awards, which grants were approved on May 24, 2016 with a grant
date of June 1, 2016, pursuant to separate grant agreements dated as of the
grant date (collectively, the “Multi-Year Options”), (i) options to acquire
386,434 shares of Liberty Interactive’s Series A QVC Group common stock, (ii)
options to acquire 103,832  shares of Liberty Interactive’s Series A Liberty
Ventures common stock, (iii) options to acquire 346,466 shares of the Company’s
Series C Liberty SiriusXM common stock, (iv) options to acquire 32,048 shares of
the Company’s Series C Liberty Braves common stock, and (v) options to acquire
83,942 shares of the Company’s Series C Liberty Media common stock.  The
Multi-Year Options will terminate and be forfeited in their entirety upon
termination of the Executive’s employment with the Company for any reason prior
to the New Employment Start Date.

4.8 Annual Performance Awards.  For each of calendar years 2017, 2018, 2019, and
2020, Executive will be eligible to receive from Employer a target grant of
performance-based Restricted Stock Units (the “Performance RSUs”) with an
aggregate initial target grant value equal to at least $1,875,000 per calendar
year.  The initial target grant value of any Performance RSUs granted to the
Executive by an Applicable Company other than Employer for any calendar year
during the Employment Period will reduce the initial target grant value of the
Performance RSUs that the Executive is eligible to receive from Employer under
this Section 4.8 for such year.  Such grants will be made pursuant to Restricted
Stock Unit award agreements in the form approved by the applicable issuer from
time to time, which shall include the applicable terms set forth in Section 5 as
well as the issuer’s other standard terms and provisions.  The vesting of each
grant of Performance RSUs will be subject to the satisfaction of such
performance criteria as are determined in advance each year by the compensation
committee of the board of directors of the applicable issuer (which may include
negative discretion criteria) and will be designed in a manner such that the
Performance RSUs will be treated as “qualified performance-based compensation”
within the meaning of Code Section 162(m).  Notwithstanding anything to the
contrary in this Agreement, in no event will any Performance RSUs be granted to
Executive after the date of Executive’s termination of employment.

4.9 Entirety of Compensation.  The compensation payable to the Executive
pursuant to this Agreement, together with the Multi-Year Options and the
Performance RSUs, constitutes 

 6

 

 

--------------------------------------------------------------------------------

 

 

the entire compensation to which Executive is entitled in respect of the
services to be provided by the Executive to the Applicable Companies, Starz and
any other entities to which Executive provides services at the request of the
Company in accordance with Section 3.1(b) of this Agreement.

4.10 Code Section 409A Timing of Reimbursements.  All reimbursements under this
Agreement, including without limitation Section 4.6, will be made as soon as
practicable following submission of a reimbursement request, but no later than
the end of the year following the year during which the underlying expense was
incurred.  Additionally, reimbursements or in-kind benefits made or provided to
the Executive during any taxable year will not affect the expenses eligible for
reimbursement or in-kind benefits provided in any other taxable year and no such
reimbursements or in-kind benefits will be subject to liquidation or exchange
for another benefit.

5. Termination of Employment.  

5.1 Termination Due to Death. 

(a) Upon termination of the Executive’s employment during the Employment Period
as a result of the Executive’s death, the Executive’s estate or his legal
representative, as the case may be, will receive from Employer: (i) a lump sum
payment equal to any Base Salary earned but unpaid as of the date of Separation;
(ii) a lump sum payment of any unpaid expense reimbursement and any amounts
required by law to be paid to the Executive (the amounts specified in this
clause (ii) and the preceding clause (i), the “Standard Entitlements”); (iii) a
lump sum payment of any declared but unpaid Bonus for the prior year; and (iv) a
lump sum cash payment in the amount of $1,900,000.  Subject to Section 5.11, all
such payments will be made on the 53rd day after the effective date of the
Executive’s death, unless that day is not a day on which banking institutions in
Denver, Colorado are open for business (a “business day”), in which case such
payments will be made on the immediately succeeding business day.

(b) The award agreements for the Multi-Year Options will provide that, subject
to Section 5.11, upon termination of the Executive’s employment during the
Employment Period as a result of the Executive’s death, the Multi-Year Options
(i) will vest effective as of the date of the Executive’s death and will become
exercisable to the extent not already vested as of such date, and (ii) will
remain exercisable for a period of one year following the date of the
Executive’s death. 

(c) The award agreements for the Performance RSUs will provide that, subject to
Section 5.11, upon termination of the Executive’s employment during the
Employment Period as a result of the Executive’s death, any issued and
outstanding but unvested Performance RSUs will vest effective as of the date of
the Executive’s death to the extent not already vested as of such date.

5.2 Termination Due to the Executive’s Disability. 

(a) Upon 30 days’ prior written notice to the Executive, Employer may terminate
the Executive’s employment with Employer due to Disability.  If such event
occurs

 7

 

 

--------------------------------------------------------------------------------

 

 

during the Employment Period, the Executive or his legal representative, as the
case may be, will receive: (i) the Standard Entitlements, (ii) a lump sum
payment of any declared but unpaid Bonus for the prior year; and (iii) a lump
sum cash payment in the amount of $1,900,000.  Subject to Section 5.11, all such
payments will be made on the 53rd day after the effective date of the
Executive’s termination due to Disability or, if that day is not a business day,
on the immediately succeeding business day.

(b) The award agreements for the Multi-Year Options will provide that, subject
to Section 5.11, upon termination by Employer of the Executive’s employment
during the Employment Period due to Disability, the Multi-Year Options (i) will
vest effective as of the date of such termination of employment and become
exercisable to the extent not already vested as of such date, and (ii) will
remain exercisable for a period of one year following the date of termination of
the Executive’s employment.

(c) The award agreements for the Performance RSUs will provide that, subject to
Section 5.11, upon termination by Employer of the Executive’s employment during
the Employment Period due to Disability, any issued and outstanding but unvested
Performance RSUs will vest effective as of the date of such termination of
employment to the extent not already vested as of such date.

5.3 Termination by Employer Without Cause or by the Executive for Good Reason. 

(a) Upon 30 days’ prior written notice to the Executive, Employer may terminate
the Executive’s employment with Employer without Cause.  Upon 30 days’ prior
written notice to Employer, the Executive may terminate his employment with
Employer for Good Reason.  If either such event occurs during the Employment
Period (if occurring during the Employment Period, a “Protected Termination”),
the Executive will receive: (i) the Standard Entitlements; (ii) a lump sum
payment of any declared but unpaid Bonus for the prior year, (iii) if such
Protected Termination occurs on January 1, 2017 through March 31, 2018, a lump
sum cash payment in the amount of $5,300,000, (iv) if such Protected Termination
occurs on April 1, 2018 through March 31, 2019, a lump sum cash payment in the
amount of $3,500,000, and (v) if such Protected Termination occurs on April 1,
2019 through the close of business on December 31, 2020, a lump sum cash payment
in the amount of $1,900,000.   Subject to Section 5.11, all such payments will
be made on the 53rd day after the effective date of the Executive’s Separation
or, if that day is not a business day, on the immediately succeeding business
day.

(b) The award agreements for the Multi-Year Options will provide that, subject
to Section 5.11:

(i) if a Protected Termination occurs on January 1, 2017 through December 31,
2019, that number of Multi-Year Options equal to 75% of the original number of
Multi-Year Options granted to the Executive by the Company (less any such
options that have previously vested) and that number of Multi-Year Options equal
to 75% of the original number of Multi-Year Options granted to the Executive by
Liberty Interactive (less any such options that have previously vested) will
vest effective as of the date of such termination, in no event to

 8

 

 

--------------------------------------------------------------------------------

 

 

exceed the total number of unvested Multi-Year Options as of the date of a
Protected Termination;

(ii) if a Protected Termination occurs on January 1, 2020 through December 31,
2020, any Multi-Year Options that are issued and outstanding as of the date of
such Protected Termination will vest effective as of the date of such
termination and become exercisable to the extent not already vested as of such
date; and

(iii) any Multiyear Options that are outstanding and vested (including as a
result of the preceding acceleration provisions), but unexercised, as of the
date of a Protected Termination will remain exercisable for the Special
Termination Period (as defined in the applicable award agreement, which shall be
consistent with the definition in the award agreements for the options granted
to the Executive in connection with his Existing Employment Agreement).

(c) The award agreements for the Performance RSUs will provide that, subject to
Section 5.11, if a Protected Termination occurs during the Employment Period,
any Performance RSUs that are issued and outstanding but unvested as of the date
of the Protected Termination will remain outstanding until the date as of which
the applicable compensation committee determines whether the performance
criteria applicable to such Performance RSUs were met (such date, the "Committee
Certification Date"), and will vest on the Committee Certification Date to the
extent that the applicable compensation committee determines that the
performance criteria applicable to such equity awards were met and that such
awards would have been earned if the Executive had remained employed for the
entire performance year (i.e., without pro ration based on a partial year of
service).

(d) For the avoidance of doubt, it shall not constitute a Protected Termination
if the Company terminates the Executive’s employment without Cause but
immediately following such termination the Executive continues to be employed as
the Chief Legal Officer of Liberty Interactive and Liberty Interactive has
assumed the Company’s obligations under this Agreement and has become the
Employer under this Agreement.

5.4 Termination For Cause. 

(a) Subject to the provisions of Section 1(c), Employer may terminate the
Executive’s employment with Employer for Cause.  In such event, the Executive
will receive the Standard Entitlements.  Unless earlier payment of such amounts
is required pursuant to applicable law, all such payments will be made on the
45th day after the Separation date or, if that day is not a business day, on the
immediately succeeding business day.

(b) The award agreements for the Multi-Year Options will provide that upon a
termination of the Executive’s employment with Employer for Cause during the
Employment Period, all unexercised Multi-Year Options, whether vested or
unvested, will terminate immediately upon such termination of the Executive’s
employment.

(c) The award agreements for the Performance RSUs will provide that upon a
termination of the Executive’s employment with Employer for Cause during the
Employment

 9

 

 

--------------------------------------------------------------------------------

 

 

Period, the Executive will forfeit all rights to any Performance RSUs then held
by the Executive that are not vested as of the date of such termination of the
Executive’s employment.

5.5 Termination Without Good Reason. 

(a) Upon 30 days’ prior written notice to Employer, the Executive will have the
right to terminate his employment with Employer without Good Reason or any
reason at all.  If such event occurs during the Employment Period, the Executive
will receive: (i) the Standard Entitlements; and (ii) a lump sum payment of any
declared but unpaid Bonus for the prior year.  Unless earlier payment of such
amounts is required pursuant to applicable law, all such payments will be made
on the 45th day after the effective date of the Executive’s Separation or, if
that day is not a business day, on the immediately succeeding business day.

(b) The award agreements for the Multi-Year Options will provide that upon a
voluntary termination by the Executive of his employment with Employer during
the Employment Period (other than a termination for Good Reason) (i) the
Executive will forfeit all rights to any Multiyear Options then held by
Executive that have not become vested as of the date of such termination of the
Executive's employment; and (ii) any Multiyear Options that are outstanding and
vested, but unexercised, as of the date of such termination of Executive's
employment will remain exercisable for a period of up to 90 days after the date
of termination (but in no event will be exercisable after the stated term of
such options).

(c) The award agreements for the Performance RSUs will provide that upon a
voluntary termination by the Executive of his employment with Employer during
the Employment Period (other than a termination for Good Reason), Executive will
forfeit all rights to any Performance RSUs then held by Executive that have not
become vested as of the date of such termination of Executive's employment.

5.6 Termination at or Following Expiration of the Employment Period.

(a) The voluntary or involuntary termination of the Executive’s employment with
Employer at or after the Close of Business on December 31, 2020 for any reason
(a “Post-Employment Period Termination”) does not constitute a termination or
Separation “during the Employment Period” for purposes of any amounts to be paid
or benefits to be given to the Executive pursuant to any of Section 5.1,
 Section 5.2,  Section 5.3 or Section 5.5.  Upon a Post-Employment Period
Termination, (i) the Employer shall pay to the Executive the Standard
Entitlements; and (ii) except in the case of a termination by Employer for
Cause, the Executive’s Bonus for 2020 will thereafter be paid on the Company’s
regular payment date to the extent that the compensation committee determines
that such Bonus was earned and would have been paid if the Executive had
remained employed on the payment date for such Bonus.

(b) The award agreements for the Multi-Year Options will provide that upon a
Post-Employment Period Termination (i) for any reason other than Cause, any
Multiyear Options then held by Executive that are outstanding and vested, but
unexercised, will remain exercisable throughout the remainder of the full
original term of such equity award (determined without reference to any
provision in the applicable award agreement that reduces the exercisability of,
or limits the vesting of, such equity award upon the Executive’s termination of
employment, but

 10

 

 

--------------------------------------------------------------------------------

 

 

otherwise in accordance with the terms and conditions applicable to such equity
award) and (ii) for Cause, all unexercised Multi-Year Options, whether vested or
unvested, will terminate immediately upon such termination of the Executive’s
employment.

(c) The award agreements for the Performance RSUs issued to the Executive in
calendar year 2020 (the “2020 Performance RSUs”) will provide that upon a
Post-Employment Period Termination prior to the Committee Certification Date for
such awards,  other than a termination for Cause or a termination by reason of
death or Disability, the 2020 Performance RSUs will remain outstanding until the
Committee Certification Date and will vest on the Committee Certification Date
to the extent that the applicable compensation committee determines that the
performance criteria applicable to such equity awards were met and that such
awards would have been earned if the Executive had remained employed on the
Committee Certification Date.  Upon a Post-Employment Period Termination for
Cause prior to the Committee Certification Date for such awards, the 2020
Performance RSUs will terminate as of the date of such termination.  Upon a
Post-Employment Period Termination by reason of death or Disability prior to the
Committee Certification Date for such awards, the 2020 Performance RSUs will
immediately vest in full.

5.7 Specified Employee.  Notwithstanding any other provision of this Agreement,
if (i) the Executive is to receive payments or benefits under Section 5 by
reason of his Separation other than as a result of his death, (ii) the Executive
is a “specified employee” with respect to Employer within the meaning of Section
409A of the Code on the date of Separation, and (iii) such payment or benefit
would otherwise subject the Executive to any tax, interest or penalty imposed
under Section 409A of the Code (or any regulation promulgated thereunder) if the
payment or benefit were to commence within six months after a termination of the
Executive’s employment, then such payment or benefit required under Section 5
will instead be paid as provided in this Section 5.7.  Each severance payment
contemplated under Section 5 will be treated as a separate payment in a series
of separate payments under Treasury Regulation Section
1.409A-2(b)(2)(iii).  Such payments or benefits which would have otherwise been
required to be made during such six month period will be paid, without interest,
to the Executive in one lump sum payment or otherwise provided to the Executive
on the first business day that is six months and one day after the termination
of the Executive’s employment.  Thereafter, the payments and benefits will
continue, if applicable, for the relevant period set forth above.  For purposes
of this Agreement, with respect to any payment under this Agreement that is
subject to (and not exempt from) Code Section 409A, all references to
“Separation,” “termination of employment” and other similar language will be
deemed to refer to the Executive’s “separation from service” with Employer as
defined in Treasury Regulation Section 1.409A-1(h).

5.8 Full Settlement; No Mitigation.  Employer’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder will not be affected by any set-off, counterclaim, recoupment, defense
or other claim, right or action which Employer or any Subsidiary may have
against the Executive.  In no event will the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement.



 11

 

 

--------------------------------------------------------------------------------

 

 

5.9 Non-exclusivity of Rights.  Nothing in this Agreement will prevent or limit
the Executive’s continuing or future participation in any employee benefit plan,
program, policy or practice provided by Employer or a Subsidiary of Employer and
for which the Executive may qualify, except as specifically provided
herein.  Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of Employer or a
Subsidiary of Employer at or subsequent to a Separation will be payable in
accordance with such plan, policy, practice or program, except as explicitly
modified by this Agreement.

5.10 Termination of Employment with an Applicable Company other than
Employer.  The Executive’s employment with, provision of services to, or status
as the Chief Legal Officer of any of the Applicable Companies other than
Employer may be terminated at any time, with or without cause or for any reason
at all, and without any liability to the Executive, it being acknowledged that
the provisions of this Section 5 do not apply to any such termination.  The
provisions of this Section 5.10 do not impact any rights of the Executive under
this Agreement to terminate his employment with Employer for Good Reason.

5.11 Release Condition.  If the Executive’s employment hereunder is terminated
pursuant to Section 5.1,  Section 5.2,  Section 5.3 or Section 5.6, the payment
by Employer to the Executive of any Severance Payment or other payments or
benefits under the applicable Section (other than the Standard Entitlements), as
well as any benefits described in those Sections pertaining to the Multi-Year
Options and the Performance RSUs, shall be subject to, and conditioned upon, the
execution and delivery to Employer by the Executive (or by the Executive’s legal
representative, if applicable), within the applicable time period described
below, of a severance agreement and general release (the “Release”) in a form
that is reasonably satisfactory to Employer and consistent with the form of
severance agreement and general release then used by Employer for senior
executives.  The form of Release shall be delivered to the Executive on the date
of termination in the case of a termination of the Executive’s employment by
Employer, or as soon as reasonably practicable following the date of termination
in the case of a termination of employment by the Executive or for death or
Disability.  The Executive shall have a period of 21 days (or, if required by
applicable law, a period of 45 days) from the Executive’s (or the Executive’s
legal representative, if applicable) receipt of the form of Release (the
“Consideration Period”) in which to execute and return the original, signed
Release to Employer.  If the Executive delivers the original, signed Release to
Employer prior to the expiration of the Consideration Period and does not
thereafter revoke such Release within any period of time provided for such
revocation under applicable law, Executive shall be entitled to any Severance
Payments and other payments and benefits specified in Section 5.1,  Section 5.2,
 Section 5.3 or Section 5.6, as applicable, including benefits described in
those Sections pertaining to the Multi-Year Options and the Performance RSUs. 

6. Confidential Information.  The Executive will not, during or after the
Employment Period, without the prior express written consent of Employer,
directly or indirectly use or divulge, disclose or make available or accessible
any Confidential Information (as defined below) to any person, firm,
partnership, corporation, trust or any other entity or third party (other than
when required to do so in good faith to perform the Executive’s duties and
responsibilities under this Agreement or when (i) required to do so by a lawful
order of a court of competent

 12

 

 

--------------------------------------------------------------------------------

 

 

jurisdiction, any governmental authority or agency, or any recognized subpoena
power, or (ii) necessary to prosecute the Executive’s rights against Employer or
a Subsidiary of Employer or to defend himself against any allegations).  The
Executive will also proffer to Employer, no later than the effective date of any
termination of the Executive’s engagement with Employer for any reason, and
without retaining any copies, notes or excerpts thereof, all memoranda, computer
disks or other media, computer programs, diaries, notes, records, data, customer
or client lists, marketing plans and strategies, and any other documents
consisting of or containing Confidential Information that are in the Executive’s
actual or constructive possession or which are subject to the Executive’s
control at such time.  For purposes of this Agreement, “Confidential
Information” will mean all information respecting the business and activities of
an Applicable Company or any Subsidiary of an Applicable Company, including,
without limitation, the clients, customers, suppliers, employees, consultants,
computer or other files, projects, products, computer disks or other media,
computer hardware or computer software programs, marketing plans, financial
information, methodologies, know-how, processes, practices, approaches,
projections, forecasts, formats, systems, trade secrets, data gathering methods
and/or strategies of an Applicable Company or any Subsidiary of an Applicable
Company.  Notwithstanding the immediately preceding sentence, Confidential
Information will not include any information that is, or becomes, generally
available to the public (unless such availability occurs as a result of the
Executive’s breach of any of his obligations under this Section).  If the
Executive is in breach of any of the provisions of this Section 6 or if any such
breach is threatened by the Executive, in addition to and without limiting or
waiving any other rights or remedies available to Employer at law or in equity,
Employer shall be entitled to immediate injunctive relief in any court, domestic
or foreign, having the capacity to grant such relief, without the necessity of
posting a bond, to restrain any such breach or threatened breach and to enforce
the provisions of this Section 6.  The Executive agrees that there is no
adequate remedy at law for any such breach or threatened breach and, if any
action or proceeding is brought seeking injunctive relief, the Executive will
not use as a defense thereto that there is an adequate remedy at law.

7. Successors and Assigns.  This Agreement will bind and inure to the benefit of
and be enforceable by the Executive, Employer, the Executive’s and Employer’s
respective successors and assigns and the Executive’s estate, heirs and legal
representatives (as applicable).  Without the consent of the Executive, Employer
may assign this Agreement to Liberty Interactive or another Applicable Company
or to or any other successor to Employer, whereupon the references in this
Agreement to “Employer” will become references to such assignee or successor, as
applicable.  For the avoidance of doubt, no such assignment shall be treated as
a termination of the Executive’s employment with the assignor for purposes of
this Agreement.

8. Notices.  Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:



 13

 

 

--------------------------------------------------------------------------------

 

 

 

 

To the Company:

Liberty Media Corporation

 

12300 Liberty Boulevard

 

Englewood, CO  80112

 

Attention:  Chairman of the Board

 

 

To the Executive:

at the address listed in the Company’s personnel records and by email at
rnbaer@gmail.com

 

9. General Provisions.

9.1 Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will (except
as otherwise expressly provided herein) be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

9.2 Entire Agreement.   This Agreement, together with the agreements evidencing
the Multi-Year Options and the Performance RSUs, contains the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect thereto, including
without limitation any non-binding term sheets addressing potential provisions
of this agreement.

9.3 No Strict Construction; headings.  The language used in this Agreement will
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
party.  The headings of the sections contained in this Agreement are for
convenience only and will not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

9.4 Counterparts.  This Agreement may be executed and delivered in separate
counterparts (including by facsimile, “PDF” scanned image or other electronic
means), each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.  This Agreement will become
effective only when counterparts have been executed and delivered by all parties
whose names are set forth on the signature page(s) hereof.

9.5 Applicable Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Colorado, applied without reference to
principles of conflict of laws.

9.6 Compliance with Section 409A.  To the extent that the provisions of Section
409A of the Code or any Treasury regulations promulgated thereunder are
applicable to any amounts payable hereunder, the parties intend that this
Agreement will meet the requirements of such Code section and regulations and
that the provisions hereof will be interpreted in a manner that is consistent
with such intent.  The Executive will cooperate with Employer in taking such

 14

 

 

--------------------------------------------------------------------------------

 

 

actions as Employer may reasonably request to assure that this Agreement will
meet the requirements of Section 409A of the Code and any regulations
promulgated thereunder.  In no event will the Applicable Companies be liable for
any additional tax, interest or penalties that may be imposed on the Executive
under Section 409A of the Code or for any damages for failing to comply with
Section 409A of the Code.

9.7 Amendment and Waiver.  The provisions of this Agreement may be amended only
by a writing signed by Employer and the Executive.  No waiver by a party of a
breach or default hereunder will be valid unless in a writing signed by the
waiving party, and no such waiver will be deemed a waiver of any subsequent
breach or default.

9.8 Withholding.  All payments to the Executive under this Agreement will be
subject to withholding on account of federal, state and local taxes as required
by law.

9.9 Survival.  Obligations of the Executive and Employer existing as of the date
of Separation or expiration of the Employment Period that have not been fully
performed or that by their nature would be intended to survive a Separation or
expiration will survive and continue in effect in accordance with their terms,
including the provisions of Sections 6, 7, 8 and 9.  Notwithstanding the
foregoing or anything else in this Agreement to the contrary, if the Executive
continues to be employed by Employer following December 31, 2020, such
employment will be on an “at will” basis unless and until a new employment
agreement is entered into.  For the avoidance of doubt, the provisions of
Section 5.1,  Section 5.2 and Section 5.3 entitling the Executive to various
cash payments and other benefits upon Separation will not apply to any such
Separation that occurs at or after the Close of Business on December 31, 2020.

9.10 Arbitration.  Except as provided in Section 6, any controversy, claim or
dispute arising out of or in any way relating to this Agreement (including
whether such controversy, claim or dispute is subject to arbitration), excepting
only claims that may not, by statute, be arbitrated, will be submitted to
binding arbitration.  Both the Executive and Employer acknowledge that they are
relinquishing their right to a jury trial.  The Executive and Employer agree
that arbitration will be the exclusive method for resolving disputes arising out
of or related to the Executive’s employment with Employer.

The arbitration will be administered by JAMS in accordance with the Employment
Arbitration Rules & Procedures of JAMS then in effect and subject to JAMS Policy
on Employment Arbitration Minimum Standards, except as otherwise provided in
this Agreement.  Arbitration will be commenced and heard in the Denver,
 Colorado metropolitan area.  Only one arbitrator will preside over the
proceedings, who will be selected by agreement of the parties from a list of
five or more qualified arbitrators provided by the arbitration tribunal, or if
the parties are unable to agree on an arbitrator within 10 business days
following receipt of such list, the arbitration tribunal will select the
arbitrator.  The arbitrator will apply the substantive law (and the law of
remedies, if applicable) of Colorado or federal law, or both, as applicable to
the claim(s) asserted.  In any arbitration, the burden of proof will be
allocated as provided by applicable law. The arbitrator will have the authority
to award any and all legal and equitable relief authorized by the law applicable
to the claim(s) being asserted in the arbitration, as if the

 15

 

 

--------------------------------------------------------------------------------

 

 

claim(s) were brought in a federal court of law.  Either party may bring an
action in court to compel arbitration under this Agreement and to enforce an
arbitration award.  Discovery, such as depositions or document requests, will be
available to Employer and the Executive as though the dispute were pending in
U.S. federal court.  The arbitrator will have the ability to rule on pre-hearing
motions as though the matter were in a U.S. federal court, including the ability
to rule on a motion for summary judgment.

If permitted by applicable law, the fees of the arbitrator and any other fees
for the administration of the arbitration that would not normally be incurred if
the action were brought in a court of law (e.g., filing fees or room rental
fees) will be shared equally by the parties.  If the foregoing is not permitted
by applicable law, the fees of the arbitrator and any other fees for the
administration of the arbitration that would not normally be incurred if the
action were brought in a court of law will be paid by Employer, provided that
the Executive will be required to pay the amount of filing fees equal to that
which the Executive would be required to pay to file an action in a Colorado
state court.  Each party will pay its own attorneys’ fees and other costs
incurred in connection with the arbitration, unless the relief authorized by law
allows otherwise and the arbitrator determines that such fees and costs will be
paid in a different manner.  The arbitrator must provide a written decision that
is subject to limited judicial review consistent with applicable law.  If any
part of this arbitration provision is deemed to be unenforceable by an
arbitrator or a court of law, that part may be severed or reformed so as to make
the balance of this arbitration provision enforceable.

[The remainder of this page is left intentionally blank.]

 

 



 16

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement to be effective as of the Effective Date.

 

 

 

 

 

LIBERTY MEDIA CORPORATION

 

 

 

 

 

 

 

By:

/s/ Pamela Coe

 

Name: 

Pamela Coe

 

Title:

SVP

 

Executed:

August 23, 2016

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Richard Baer

 

Richard Baer

 

Executed:

August 23, 2016

 

 

 

--------------------------------------------------------------------------------